Citation Nr: 0839512	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1960 to December 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In July 2008, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record. 

In July 2008, the veteran filed a waiver of initial RO review 
of additionally submitted evidence.  


FINDING OF FACT

Any current asbestosis did not have onset in service and is 
unrelated to service or any event during service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in September 2004 and March 2006, regarding the 
veteran's claim for service connection for asbestosis.  In 
the letters, the veteran was notified of the evidence needed 
to substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The notice 
included, in general, the provisions for disability ratings 
and for the effective date of the claim, that is, the date of 
receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claim for service 
connection for asbestosis was readjudicated as evidenced by 
the supplemental statement of the case, dated in April 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and afforded the veteran a VA 
examination in July 2002.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for asbestosis or other pulmonary 
disorders.  

The veteran's DD 214 Form shows he was a Seaman Recruit upon 
entry into service.  

Post service, VA X-rays show that in March 1963, the 
veteran's chest was negative.  

A private medical record dated in April 1999, reports a chest 
X-ray from August 1998, which shows parenchymal opacities 
consistent with pneumoconiosis in all lung zones on the right 
and the mid and lower lung zones on the left.  There was a 1 
cm round density in the posterior costophrenic angle sulcus.  

On private evaluation in January 2001, the examiner noted the 
veteran had a chronic cough, representing either sinus or 
some bronchiectasis.  He noted the veteran's report of 
asbestos exposure during service in 1960 while doing 
maintenance work aboard a ship containing steam pipes 
insulated with asbestos.  The veteran reported that following 
service, between 1963 and 1966, he used asbestos wraps while 
insulating pipelines; from 1966 to 1968 he repaired heavy 
construction equipment that used asbestos brakes; and from 
1968 to 1976, he worked wrapping pipes with asbestos and 
insulating exhaust pipes on boats using insulating mud that 
he believed contained asbestos.  On physical examination the 
veteran's lungs revealed no dullness to percussion, normal 
tactile fremitus, no egophony and nonclearing rales isolated 
to the lateral aspect of the right lung base.  The left lung 
was completely clear.  Accompanying X-rays revealed 
bilateral, small, irregular opacities of a mild abundance at 
both lung bases and no pleural disease.  Pulmonary functions 
were normal.  The examiner concluded the veteran had 
asbestosis without physiologic impairment.  He noted there 
was no evidence of a respiratory tract malignancy.  

On VA examination in July 2002, the examiner noted the 
veteran was a mechanic and welder for 40 years.  The veteran 
stated he was exposed to asbestos aboard a ship during 
service.  He indicated that he participated in tearing of 
asbestos, as well as cleaning and working on the deck force, 
without wearing any protection.  He presented a letter from 
his attorney indicating that on private examination in August 
2001, he was found to have an asbestos related disease.  The 
veteran reported that he was never treated for any chronic 
lung disease; however, he complained of frequent coughing, 
shortness of breath on minimal exertion and denied chest 
pains.  Physical examination showed the veteran's lungs were 
clear without wheezes, rhonchi or rales.  The diagnosis was 
history of asbestos exposure, with chest X-rays and pulmonary 
function tests pending.  X-rays taken two days later show no 
hilar or mediastinal abnormality.  VA pulmonary function 
tests in October 2002 revealed normal spirometry.  

Private medical records show that in December 2003, the 
veteran's lungs were clear to auscultation and percussion.  

VA progress notes dated in April 2004, indicate that the 
veteran's lungs were clear to auscultation and percussion, 
and there were no wheezes and no crackles.  In August 2004, 
the veteran had a diagnosis of acute bronchitis and a history 
of pulmonary asbestosis.  Subsequently in September 2004, VA 
progress notes show that the lungs were clear.  

Private emergency room records show that in September 2004, 
the veteran was seen for headaches.  In a coding summary, a 
diagnosis of asbestosis was included.  The veteran denied 
respiratory symptoms other than a chronic cough.  
Objectively, his lungs were clear.  

VA progress notes show that from May 2006 to December 2006, a 
history of asbestos was indicated, and the veteran complained 
of chronic cough productive of yellow sputum and there was no 
shortness of breath, coughing or wheezing.  

At his July 2008 hearing, the veteran and his representative 
indicated he had broad exposure to asbestos during service as 
a general seaman.  

Analysis

On the basis of the service treatment records, asbestosis was 
not affirmatively shown to have been present during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

As asbestosis was not noted or observed during service as 
evidenced by the service treatment records and as there is 
otherwise no other evidence of the disability during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between asbestosis and an established injury or 
disease of service origin.  A diagnosis of asbestosis 
(without physiologic impairment), was first shown in January 
2001 by a private examiner, however the examiner did not 
offer an opinion on whether the diagnosis was related to 
either the veteran's history of asbestos exposure during 
service or the history of occupational exposure to asbestos 
after service.  Subsequent medical evidence indicates a 
history of asbestos and asbestosis and does not suggest 
relationship between any current asbestosis and service.  

Asbestosis is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence of such disability therefore is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where as here, the question is the diagnosis of asbestosis, 
not capable of lay observation, and therefore medical in 
nature, and of medical causation, competent medical evidence 
is required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements that his current asbestosis had onset 
during service or is related to any injury or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there is no such evidence favorable to the 
claim, the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for asbestosis is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


